Citation Nr: 1008980	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  06-22 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The Veteran served on active duty from February 1971 to 
September 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which reopened the previously denied 
claim, but continued to deny compensation under 38 U.S.C.A. 
§ 1151.  

Despite the determination reached by the RO, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see 
also VAOPGCPREC 05-92.

The Veteran provided testimony at a hearing conducted before 
personnel at the RO in February 2007.  A transcript of this 
hearing has been associated with the Veteran's VA claims 
folder.

In September 2009, the Board requested a medical expert 
opinion from a member of the Veterans Health Administration 
(hereinafter, "VHA opinion") in accord with VHA Directive 
20006-019 (April 3, 2006), 38 U.S.C.A. §§ 5103A., 7109 and 
38 C.F.R. § 20.901.  The requested opinion was subsequently 
promulgated in December 2009, the Veteran was provided with a 
copy of this opinion, and was given 60 days in which to send 
any additional evidence or argument regarding the case 
pursuant to 38 C.F.R. § 20.903.  


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The Veteran's claim of entitlement to compensation under 
38 U.S.C.A. § 1151 for a skin disorder was previously denied 
by an August 2002 rating decision.  The Veteran was informed 
of that decision, including his right to appeal, and did not 
appeal.  

3.  The evidence received since the last prior denial was not 
previously submitted to agency decisionmakers, relates to an 
unestablished fact necessary to substantiate the claim, is 
not cumulative nor redundant of the evidence of record at the 
time of the last prior final denial, and raises a reasonable 
possibility of substantiating the claim.

4.  The record reflects the Veteran developed a chronic skin 
disorder due to VA medical treatment received in August 2001 
for cellulitis of the foot.

5.  The skin disorder incurred as a result of the August 2001 
VA medical treatment was not the result of carelessness, 
negligence, lack of proper skill, error in judgment, or lack 
or appropriate supervision.

6.  The skin disorder incurred as a result of the August 2001 
VA medical treatment was the result of an event that could 
not have reasonably been foreseen or anticipated by a 
competent and prudent health care provider.


CONCLUSIONS OF LAW

1.  New and material evidence having been received to reopen 
the claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for a skin disorder, the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.156(a) (2009).

2.  The criteria for compensation under 38 U.S.C.A. § 1151 
for a skin disorder as resulting from August 2001 VA medical 
treatment are met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.361 (2009)






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

For the reasons stated below, the Board finds that new and 
material evidence has been received to reopen the previously 
denied claim, and that the Veteran is entitled to 
compensation under 38 U.S.C.A. § 1151 for a skin disorder as 
resulting from VA medical treatment.  Therefore, no further 
discussion of the VCAA with respect to this appeal is 
necessary as any deficiency has been rendered moot.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

Under the current provisions of 38 U.S.C.A. § 1151 
compensation shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in the same 
manner as if such additional disability or death were 
service-connected. For purposes of this section, a disability 
or death is a qualifying additional disability or qualifying 
death if the disability or death was not the result of the 
veteran's willful misconduct and-

(1) the disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability or death was:

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable.

From the plain language of the statute, it is clear that to 
establish entitlement to Section 1151 benefits, these factors 
must be shown: (1) Disability/additional disability; (2) that 
VA hospitalization, treatment, surgery, examination, or 
training was the cause of such disability; and (3) that there 
was an element of fault on the part of VA in providing the 
treatment, hospitalization, surgery, etc., or that the 
disability resulted from an event not reasonably foreseeable.

The regulation implementing 38 U.S.C.A. § 1151, 38 C.F.R. § 
3.361, in pertinent part also provides that

(1) Care, treatment, or examination. To 
establish that carelessness, negligence, 
lack of proper skill, error in judgment, 
or similar instance of fault on VA's part 
in furnishing hospital care, medical or 
surgical treatment, or examination 
proximately caused a veteran's additional 
disability or death, it must be shown 
that the hospital care, medical or 
surgical treatment, or examination caused 
the veteran's additional disability or 
death (as explained in paragraph (c) of 
this section); and (i) VA failed to 
exercise the degree of care that would be 
expected of a reasonable health care 
provider . . . .

38 C.F.R. § 3.361(d).

The Veteran's claim of entitlement to compensation under 
38 U.S.C.A. § 1151 for a skin disorder was previously denied 
by an August 2002 rating decision.  The Veteran was informed 
of that decision, including his right to appeal, and did not 
appeal.  Accordingly, that decision is final.

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. 
§ 3.156(a).  The United States Court of Appeals for Veterans 
Claims (Court) has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim. Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
Further, the Court has also held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence presented since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a)

The evidence on file at the time of the August 2002 rating 
decision reflects that the Veteran was treated for cellulitis 
of the foot at a VA facility in August 2001.  He was noted to 
be allergic to penicillin, PCN and milk.  As treatment for 
the cellulitis, he was prescribed Levaquin, 500 mg daily.  A 
week later, a VA physician indicated that the Veteran had had 
an adverse reaction to that drug; he was subsequently 
hospitalized, in September 2001, for treatment of the 
resultant skin rashes/eruptions.  

In this case, the August 2002 rating decision acknowledged 
that the Veteran developed a skin reaction secondary to 
medication prescribed by VA.  However, the claim was denied 
because the evidence failed to shown any chronic permanent 
residuals.  

The evidence added to the record since that denial includes 
competent medical evidence showing a chronic skin disorder 
due to the August 2001 VA medical treatment.  For example, an 
April 2005 report from the office of a private dermatology 
group states that the Veteran had been assessed with 
eczematous dermatitis with post-inflammatory 
hyperpigmentation and that the condition was initially 
triggered by a reaction to Levaquin.  In addition, a March 
2007 VA medical examination diagnosed post-inflammatory 
hyperpigmentation as residuals of adverse drug reaction.  As 
such, the additional evidence goes to the basis for the prior 
denial.  Further, the evidence submitted to reopen a claim is 
presumed to be true for the purpose of determining whether 
new and material evidence has been submitted, without regard 
to other evidence of record.  Duran v. Brown, 7 Vet. 
App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

In view of the foregoing, the Board finds that the evidence 
received since the last prior denial was not previously 
submitted to agency decisionmakers, relates to an 
unestablished fact necessary to substantiate the claim, is 
not cumulative nor redundant of the evidence of record at the 
time of the last prior final denial, and raises a reasonable 
possibility of substantiating these claims.  Thus, new and 
material evidence has been received in accord with 38 C.F.R. 
§ 3.156(a), and the claim is reopened.

Adjudication of the appeal does not end with the 
determination that new and material evidence has been 
received.  The Board must now address the merits of the 
underlying 38 U.S.C.A. § 1151 claim.  The presumption that 
the evidence is true without regard to the other evidence of 
record no longer applies.  

Initially, the Board notes that, as detailed above, there 
appears to be no dispute that the Veteran developed a chronic 
skin disorder as a result of the August 2001 VA medical 
treatment for cellulitis of the foot.  As such, the Board 
finds that the first two elements necessary for compensation 
under 38 U.S.C.A. § 1151 are met: (1) disability/additional 
disability; and (2) VA hospitalization, treatment, surgery, 
examination, or training was the cause of such disability.  
Therefore, the resolution of this claim depends upon whether 
the third element is satisfied: (3) that there was an element 
of fault on the part of VA in providing the treatment, 
hospitalization, surgery, etc., or that the disability 
resulted from an event not reasonably foreseeable.

In this case, the Board finds that the skin disorder incurred 
as a result of the August 2001 VA medical treatment was not 
the result of carelessness, negligence, lack of proper skill, 
error in judgment, or lack or appropriate supervision.  No 
competent medical opinion appears to be of record to that 
effect.  The December 2009 VHA opinion, completed by a staff 
dermatologist, noted that the course of treatment of Levaquin 
500 mg daily for a week was consistent in August 2001 for a 
severe cellulitis in a penicillin allergic patient by 
standards set in the 2001 Physicians' Desk Reference; and 
that the medical was appropriate for the Veteran's condition.

Despite the foregoing, the Board must conclude that the skin 
disorder incurred as a result of the August 2001 VA medical 
treatment was the result of an event that could not have 
reasonably been foreseen or anticipated by a competent and 
prudent health care provider.  For example, the March 2007 VA 
examination stated that the chronic skin condition was not a 
necessary consequence of the use of Levaquin.  More 
significantly, the December 2009 VHA opinion stated, in 
pertinent part, that the incidence of rashes with Levaquin 
was reported, but recognized as only less than 1 (one) 
percent by the Physicians' Desk Reference; and that a one 
percent allergic reaction to Levaquin was not a reasonably 
foreseeable reaction, and that a continuing dermatitis to a 
short term drug exposure was even much less foreseeable.  No 
competent medical opinion appears to be of record which 
refutes VHA opinion as to this issue.

In view of the foregoing, the Board must conclude that the 
third element necessary for compensation under 38 U.S.C.A. § 
1151 has been met: (3) that there was an element of fault on 
the part of VA in providing the treatment, hospitalization, 
surgery, etc., or that the disability resulted from an event 
not reasonably foreseeable.  Reasonable doubt has been 
resolved in favor of the Veteran.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.











	(CONTINUED ON NEXT PAGE)





For these reasons, the Board concludes the Veteran is 
entitled to compensation under 38 U.S.C.A. § 1151 for a skin 
disorder as a result of the August 2001 VA medical treatment.  
Therefore, the benefit sought on appeal is allowed.


ORDER

New and material evidence having been received to reopen the 
claim of entitlement to compensation under 38 U.S.C.A. § 1151 
for a skin disorder, the claim is reopened.  

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
skin disorder is granted.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


